     Case 2:18-cv-01389 Document 82 Filed 06/08/20 Page 1 of 1 PageID #: 806



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

LISA LIZOTTE, individually and
as parent and natural guardian
of WALTER LIZOTTE,

             Plaintiff,

v.                                      Civil Action No. 2:18-cv-01389

SHERIFF MICHAEL FINLEY (sic, Fridley),
Fayette County Sheriff’s Dept.,
DEPUTY JOSEPH A. YOUNG, Fayette County
Sheriff’s Office, DEPUTY STEVE K.
NEIL (sic, Neal), and STEVE KESSLER,
former Fayette County Sheriff,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             The parties having advised the court that the above-

styled case has settled and that additional time is needed to

prepare the final order of dismissal, it is hereby ORDERED that

the final settlement conference scheduled for 1:30 p.m. on June

8, 2020, is continued to 11:00 a.m. on June 22, 2020, and the

trial scheduled for 9:30 a.m. on June 9, 2020, is continued to

9:30 a.m. on June 23, 2020.


             The clerk is requested to transmit copies of this

order to all counsel of record and any unrepresented parties.


                                         Enter: June 8, 2020
